DETAILED ACTION

This final office action is in response to applicant’s claim arguments/amendments filed 05/05/2021. Claims 1-34 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Independent claims 1 and 16 have been amended to incorporate new limitations.  Applicant’s claim amendments necessitated the new ground(s) of rejection is being presented in this office action. Hence, Applicant’s arguments with respect to rejection of claims under prior arts have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-15 are rejected under 35 U.S.C. 101 because 
 Claims 1-4, 6-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because independent claim 1 recites a policy storage arranged to.., one or more processors arranged to but fails to positively recite any structural components, hardware features, or functional elements that are configured to perform. Both policy storage (e.g. database) and processors (e.g., processing software) can be interpreted as software only. MPEP 2106.03 (I) dictates the Four Categories of Statutory Subject Matter where a Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014). This category “includes every mechanical device or combination of mechanical powers and devices to perform some function and produce a certain effect or result.” Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (quoting Corning v. Burden, 56 U.S. 252, 267, 14 L. Ed. 683, 690 (1854)). As the courts’ definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d at 1719 (“For all categories except process claims, the eligible subject matter must exist in some physical or tangible form.”). Therefore, Claim 1 fails to fall into one of the four categories of statutory subject matter. 
Dependent claims 2-4, 6-15 which depend upon the device as claimed in claim 1, fails to positively recite any structural components, hardware features, or functional elements that would qualify as statutory subject matter. Therefore, claims 1-4, 6-15 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-25 of US Patent 10,462,149 B2. 

Instant Application (S/N# 16566756)
US Patent # 10,462,149 B2 (S/N # 15286434)
1. A system for managing internet usage of at least one network enabled device, the system comprising: 
a policy storage arranged to store information indicative of at least one usage policy set applicable to the at least one user device, each usage policy set defining internet usage permissions and/or usage restrictions for each of the at least one user device,  set for the user device, established to apply to the user device independent of and across any network the user device may connect to, and managed by at least one authorized user; and one or more processors  arranged to communicate with a 

one or more processors arranged to: communicate a request from the user device to use the Internet, seek a decision from a policy server regarding whether the user device is permitted or restricted from using the Internet as requested according to the policy storage, and permit the requested Internet usage by the user device where permitted, and restrict or block the requested Internet usage by the user device where restricted store user device identification information for each user device associated with the system, the user device identification information being indicative of and unique to a user device associated with the system and being stored separately relative to the user device; 

associate a usage policy set in the policy storage with the user device using the user 
facilitate access through the Internet by at least one authorized user the one usage policy set associated with the user device  from a remote location to enable the at least one authorized user to define Internet usage permissions and/or Internet usage restrictions for the user device.

a policy storage that stores information indicative of a plurality of usage policy sets applicable to a plurality of user devices, each usage policy set defining Internet usage permissions and/or Internet usage restrictions for a user device and each usage policy set managed by an authorized user; and an access point that facilitates access to the Internet, the access point separate to the user devices and configured to control access to the Internet by each user device locally disposed relative to the access point, 
a policy server remotely disposed relative to the access point and the user devices, and the policy server and the access point in networked communication with each other; and user device identification information for each user device associated with the system, each user device identification information being indicative of and unique to a user device associated with the system and being stored separately relative to the user device; wherein each user device is associated with a usage policy set in the policy storage using the device identification information unique to the user device, wherein the stored policy set for a user device is accessible through the Internet by an authorized user associated with the user device from a remote location 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 8-12, 16-18, 21-24, 28, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0195681 A1 to Chan et al. (hereinafter “Chan”) (cited on IDS).
Regarding claim 1, Chan disclosed a system for managing usage of at least one network enabled device, the system comprising: 
a policy storage arranged to store information indicative of at least one usage policy set applicable to at least one user device, each usage policy set defining internet usage permissions and/or usage restrictions for each of the at least one user device; (Para. 0001: “Users of a removable wireless communication device (RWCD) may plug in the RWCD in a network device (ND) to allow the network device to provide network connectivity to other hosts through the ND.” RWCD and ND are separate device. Para. 0029. “At step 202, the ND determines whether to retrieve policy settings from an authorized party or from a storage medium according to the identity of the RWCD.” Policies associated with a RWCD are stored in separate ND device or in authorized party. Para. 0026, 0027, 0051) 
one or more processors arranged to store user device identification information for each user device associated with the system, the user device identification information being indicative of and unique to a user device associated with the system and being stored separately relative to the user device; associate a usage policy set in the policy storage with the user device using the user device identification information unique to the user device; and; (Para. 0009. “The identity of the removable wireless communications device is used for retrieving corresponding policy settings. The policy settings can either be retrieved from the policy settings storage of the network device or from an authorized party.” Para. 0029.” In one variant, the ND determines to retrieve the policy settings from an authorized party at step 203 if it is the first time that the ND has identified the identity of the RWCD because there is no corresponding policy setting retrieved before for the identity. In one variant, the ND determines to retrieve the policy settings from its storage medium at step 205 if the corresponding policy settings of the identity have been stored in the ND less than for a pre-defined period of time.” Para. 0030. “When the ND determines to retrieve policy settings from an authorized party, the ND sends a request to the authorized party for retrieving the policy settings corresponding to the identity at step 203.” Policies are stored associated with unique ID. Para. 0037. “According to one of the embodiments of the present invention, the identity of the RWCD is International Mobile Equipment Identity (IMEI).” Para. 0038. “According to one of the embodiments of the present invention, the identity of the RWCD, for example, is Media Access Control (MAC) address.”)
Chan does not but the analogous art Roman taught set for the user device, established to apply to the user device independent of and across any network the user device may connect to, and managed by at least one authorized user; and one or more processors  arranged to communicate with a usage control application included on the user device (Para. 0025, 0026. a method and apparatus for managing a set of machine interpretable policy directions and enabling the enforcement of such policies on a mobile, or similarly remotely managed, device. Para. 0034), the usage control application arranged to: communicate a request from the user device to use the Internet, seek a decision from a policy server regarding whether the user device is permitted or restricted from using the Internet as requested according to the policy storage, and permit the requested Internet usage by the user device where permitted, and restrict or block the requested Internet usage by the user device where restricted (Para. 0030. The server and client computer may use a dedicated application program and API (application program interface) communication scheme. Para. 0034. In general, policy management is the functionality that allows a management authority to define the behavior of a mobile device, so that it conforms to particular network or corporate device usage policy, or operates in accordance with defined operational constraints or principles. For example, an IT manager could specify that mobile device users are not allowed to use the Internet browser during working hours. Using the server-side policy management functionality, they can define a policy that specifies that the phone's browser cannot be launched during work hours (e.g., from 8 am to 5 pm from Monday to Friday). The server sends the policy to the mobile client, or otherwise makes it available to the client. The client-side policy management process 105 then installs the policy and enforces it. This enforcement means that if the user tries to start the browser during a time that is not allowed, the policy framework automatically prevents the browser from starting. Para. 0054, 0055. The decision policies include a component (policy enforcement point) that checks whether or not access to the resource is allowed, based on the user request and the resource associated to the decision policy as well as evaluation of some additional predicates, such as time of day, device location, and so on.); facilitate access through the Internet by at least one authorized user to the usage policy set associated with the user device from a remote location to enable the at least one authorized user to define Internet usage permissions and/or Internet usage restrictions for the user device (Para. 0061. With regard to enforcing of policies on mobile device, under an embodiment, when a request for accessing a resource arrives from an access requester 614, the decision policy enforcer 602 intercepts the request and interacts with the policy decision point 604 to determine whether or not the request is authorized. The policy decision point 604 extracts the associated policy from the device policy repository 610, evaluates it, and returns either "grant" or "deny" to the policy enforcement point 602. If the decision is "deny," then the policy enforcement point cancels the request. If the decision is "grant", then the policy enforcement point allows the request to proceed. Para. 0026. Remotely managed device).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Chan by including the idea of set for 
Claim 16 recites similar limitations to claim 1, mutatis mutandis, the subject matter of claim 16, which is therefore, also considered to be taught by Chan-Roman combination as above. 
Regarding claim 2, Chan further disclosed a system as claimed in claim 1, wherein the user device identification information indicative of and unique to at least one user device associated with the system includes a MAC address, a SIM card number, an IMEI number, a mobile telephone number of the user device, or a static IP address assigned to the user device. (Para. 0037. “According to one of the embodiments of the present invention, the identity of the RWCD is International Mobile Equipment Identity (IMEI).” Para. 0038. “According to one of the embodiments of the present invention, the identity of the RWCD, for example, is Media Access Control (MAC) address.” Para. 0039. “According to one of the embodiments of the present invention, the identity of the RWCD, for example, is Media Access Control (MAC) address.” Para. 0002)
Claim 17 recites similar limitations to claim 2, mutatis mutandis, the subject matter of claim 17, which is therefore, also considered to be taught by Chan-Roman combination as above.
Regarding claim 3, Chan-Roman combination further disclosed a system as claimed in claim 1, wherein the system includes a plurality of different predefined usage policies, and the system is arranged to enable an authorized user to select at least one usage policy applicable to a particular network connection, a particular user, and or a particular user device from the plurality of different predefined usage policies and to modify any of the least one usage policy set to their chosen settings (Chan Para. 0009. “The identity of the connected removable wireless communications device is first determined. The identity of the removable wireless communications device is used for retrieving corresponding policy settings. The policy settings can either be retrieved from the policy settings storage of the network device or from an authorized party. The authorized party may be a host, a server, a network device or any electronic device that is capable of sending policy settings to the network device based on the identity of the removable wireless communications device provided by the network device.” Para. 0026. Different policies. Roman: Para. 0025-0026, 0054-0055, 0061)
Claim 18 recites similar limitations to claim 3, mutatis mutandis, the subject matter of claim 18, which is therefore, also considered to be taught by Chan-Roman combination as above.  
Regarding claim 4, Chan-Roman combination further disclosed a system as claimed in claim 1, wherein one or more processors is arranged to make a decision on whether to permit or restrict an Internet usage request through applying the most restrictive policy included in the at  (Roman, Para. 0061)
Regarding claim 8, Chan further disclosed a system as claimed in claim 1, wherein at least one user device has multiple defined user policy sets that are selectable for use with the user device to determine whether to permit or restrict an internet usage request, and the system is arranged such that the usage policy set to be used with the user device is selected based on defined criteria (Chan Para. 0005. The user may have different policy settings for the same RWCD when connecting to different NDs. Para. 0003. A user may use the same RWCD with different ND at different times. For example, the user may use the RWCD with an office NO when the user is in office, and may use the RWCD with a home ND when user is at home. Roman, 0061).
Claim 21 recites similar limitations to claim 8, mutatis mutandis, the subject matter of claim 21, which is therefore, also considered to be taught by Chan-Roman combination as above.
Regarding claim 9, Chan further disclosed a system as claimed in claim 1, comprising an access point arranged to facilitate access to a wide area network, the access point arranged to enforce usage permissions and/or usage restrictions for the user device according to the at least one usage policy set associated with the user device (Para. 0001. Two of the most known RWCDs are Vodafone Internet Stick arid T-Mobile webConnect USB 3G Modem. A user, for example, can plug in the T-Mobile webConnect USB 3G Modem into a USB port of a ND, such as a router, and configure the router to use the T-Mobile webConnect USB 3G Modem for establishing wide area network connection. Para. 0027. Para. 0005, 0009, 0029-0030. Usage policy settings).
Claim 22 recites similar limitations to claim 9, mutatis mutandis, the subject matter of claim 22, which is therefore, also considered to be taught by Chan-Roman as above.
Regarding claim 10, Chan further discloses a system as claimed in claim 9, wherein the access point is arranged to identify a user device based on the user device identification information indicative of and unique to the user device, and to use the at least one usage policy set stored for the user device to enforce the usage permissions and/or usage restrictions for the user device (Para. 0009, 0029, 0027; Fig. 2, ref. 203, 204).
Claim 23 recites similar limitations to claim 10, mutatis mutandis, the subject matter of claim 23, which is therefore, also considered to be taught by Chan-Roman combination as above.
Regarding claim 11. Chan further disclosed a system as claimed in claim 9, wherein the usage policy set to be used with the user device is selected based on the access point (Para. 0001, 0027).
Claim 24 recites similar limitations to claim 11, mutatis mutandis, the subject matter of claim 24, which is therefore, also considered to be taught by Chan-Roman combination as above.
Regarding claim 12, Chan further disclosed a system as claimed in claim 9, wherein the access point is arranged to store information indicative of decisions already made in relation to usage permissions and/or usage restrictions for the user device, and to apply the stored decisions to subsequent usage requests from the user device (Para. 0046, Policy setting storage 104 which is a part of network device (i.e. router) stores usage policies. Para. 0031, 0051-0052: Execution of policy setting.).
Regarding claim 28, Chan further disclosed a method as claimed in claim 16, comprising determining a location of a user device and storing location information indicative of device location (Para. 0003, 0005).
Regarding claim 31 (New), Chan-Roman combination further disclosed a system as claimed in claim 1, wherein the decision is made in real time (Roman, Para 0044, 0058. Roman does mention the words “real time” but activity happens in real time, for example sensors in the mobile device use real time sensor data to a policy component.).
Regarding claim 32 (New), Chan-Roman combination further disclosed a system as claimed in claim 1, wherein the usage control application is arranged to intercept and then communicate the request from the user device to use the Internet (Roman, Para. 0034).
Regarding claim 33, (New) Chan-Roman combination further disclosed a system as claimed in claim 1, wherein the usage control application is further arranged, when a restricted decision has been made, to notify a user of the user device through a web page or notification that the requested Internet usage has been restricted (Roman, Para. 0038, 0043).
Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in Roman and in further view of US 2013/0309971 A1 to Kiukkonen et al. (hereinafter “Kiukkonen”)
Regarding claim 13, Chan-Roman combination disclosed a system as claimed in claim 9, the combination does not but the analogous art Kiukkonen disclosed wherein the system includes defined usage policies, wherein the defined usage policies include a safety net policy that defines minimum access restrictions to the wide area network to be applied by the access point for user devices connected to the access point and associated with the system but not associated with an administrator of the access point, and/or the defined usage policies include a guest policy that defines access permissions and/or restrictions to the wide area network to be applied by the access point for user devices connected to the access point that are not registered with the system (Kiukkonen, Para. 0222. “The access rules 13, also referred to as an access grant message, may specify that the guest device B may gain access to the access point AP only (access permission and/or restriction) when both the host device A and the guest device B are present within the coverage area of the access point or the WLAN network (i.e. safety net policy).”). 
 Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Chan & Roman by including the idea of the system includes defined usage policies, wherein the defined usage policies include a safety net policy that defines minimum access restrictions to a wide area network to be applied by the access point for user devices connected to the access point and associated with the system but not associated with an administrator of the access point, and/or the defined usage policies include a guest policy that defines access permissions and/or restrictions to a wide area network to be applied by the access point for user devices connected to the access point that are not registered with the system as taught by Kiukkonen  in order to enable granting access right to a guest device (Kiukkonen, Para. 0006).
Claim 25 recites similar limitations to claim 13, mutatis mutandis, the subject matter of claim 25, which is therefore, also considered to be taught by Chan-Roman-Kiukkonen combination as above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view Roman and in further view of US 9,692,878 B1 to Rosenthal et al. (hereinafter “Rosenthal”)
Regarding claim 7, Chan-Roman combination disclosed a system as claimed in claim 3 the combination does not but the analogous art Rosenthal disclosed wherein the one or more processors are arranged to enable the at least one authorized user to modify a selected usage policy, and in response to modification of a selected usage policy by the authorized user, the system does not automatically apply the modified usage policy to other user devices (Rosenthal, col. 21, lines 42-47. “A behavior modification-type profile, as discussed further below, may be configured to set up changes in certain managed device features over a period of time, either automatically, manually, or a combination of the two, followed by a plan approved by an administrative user.”). Examiner supplies the same rationale for the combination of the references as in claim 6 above.
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Chan & Roman by including the idea of wherein the one or more processors are arranged to enable the at least one authorized user to modify a selected usage policy, and in response to modification of a selected usage policy by the authorized user, the system does not automatically apply the modified usage policy to other user devices as taught by Rosenthal  for the advantage of managing secure storage and access to one or more managed devices (Rosenthal, col. 4, lines 26-29).

Claims 14-15 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view Roman and further in view of US 2014/0118155 A1 to Bowers et al. (hereinafter “Bowers”) (cited on IDS)
Regarding claim 14, Chan-Roman disclosed a system as claimed in claim 1, wherein the user device comprises a controlled user device (Chan, Para. 0022. RWCD), the usage control application installed on the controlled user device (Roman, Para. 0030), the combination does not but the analogous art Bowers disclosed the usage control application installed on the controlled user device arranged to communicate network access requests to a cloud filter (Bowers, Para. 0031. Policy agent communicates with network filter (i.e. cloud filter) during internet access activity in order to apply control policy).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Chan & Roman by including 
Regarding claim 26, Chan-Roman-Bowers combination further disclosed a method as claimed in claim 16, comprising controlling a user device using a usage control application included on the user device (Bowers, Para. 0003. A policy agent. Para. 0008).
It would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Chan by including the idea of controlling a user device using a usage control application included on the user device as taught by Bowers in order to achieve safe internet activity (Bowers, Para. 0031).
Regarding claim 15, Chan-Roman-Bowers combination further disclosed a system as claimed in claim 14, wherein the usage control application is arranged to enforce rules in relation to usage of applications installed on the user device and/or features of the user device based on the usage policy for the user device (Bowers, Para.0030-0031). 
Claim 27 recites similar limitations to claim 15, mutatis mutandis, the subject matter of claim 27, which is therefore, also considered to be taught by Chan-Roman-Bowers combination as above. 

Allowable Subject Matter
Claims 5-6, 19-20, 29-30, and 34 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 101, double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 5 & 19: “on an attempt by the user device to connect to the Internet: establish a virtual private network (VPN) connection through a VPN application installed on the user device to a remote VPN server, Page 3 of 20Response to Office Action of November 6, 2020 intercept a request from the user device to use the Internet, seek a real time decision from the policy server regarding whether the user device is permitted or restricted from using the Internet as requested at that time according to the policy storage, permit the requested Internet usage by the user device through the VPN where permitted, and restrict or block the requested Internet usage by the user device where restricted.”
Claims 6 and 20: “detect whether the user device is connected to a network which is subject to filtering services provided by the system and disable function(s) thereof.”
Claims 29 and 34: “allocating a static IP address to a user device when the user device connects to a mobile network and communicating the static IP address to a cloud filter, the cloud filter enforcing usage permissions and/or usage restrictions for the user device according to the at least one usage policy set associated with the user device identified using the static IP address.”
Claim 30: “store with an expiry period set by an authorized user of the system a cache of decisions previously made in relation to Internet usage permissions and/or Internet usage restrictions and apply these to subsequently communicated Internet usage requests from the user device until expired.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438